Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-1995

Abrams v Lightolier Inc.
Precedential or Non-Precedential:

Docket 94-5083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Abrams v Lightolier Inc." (1995). 1995 Decisions. Paper 80.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/80


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


              N0S.   94-5083 and 94-5110


                     BERNARD ABRAMS

                           v.

   LIGHTOLIER INC.; COASTAL FAST FREIGHT, INC.;
   THE GENLYTE GROUP, INC.; BAIRNCO CORPORATION

                           The Genlyte Group, Inc.
                           Appellant in No. 94-5083

                           Bernard Abrams
                           Appellant in No. 94-5110




   Appeal from the United States District Court
          For the District of New Jersey
           (D.C. Civil No. 88-cv-02906)



             Argued:    September 12, 1994

BEFORE:   STAPLETON, ALITO and LEWIS, Circuit Judges

          (Opinion filed    March 24, 1995)



                     Margaret L. Moses (Argued)
                     Law Offices of Margaret L. Moses
                     85 Livingston Avenue
                     Livingston, NJ 07068
                            and
                     Kathleen C. Goger
                     Susan S. Stinger
                     Stinger & Goger
                     111 Mulberry Street
                          Townhouse D
                          Newark, NJ 07102
                                 Attorneys for Appellee/
                                 Cross Appellant

                          Dona S. Kahn (Argued)
                          Richard G. Tuttle
                          Anderson, Kill, Olick & Oshinsky
                          1600 Market Street
                          Suite 1416
                          Philadelphia, PA 19103
                                 Attorneys for Appellant/
                                 Cross Appellee




                       OPINION OF THE COURT




STAPLETON, Circuit Judge:


          This matter is an appeal and a cross-appeal from a jury

verdict in favor of the plaintiff on his claim under the New

Jersey Law Against Discrimination ("NJLAD") and in favor of the

defendant employer on plaintiff's federal Age Discrimination in

Employment Act ("ADEA") claim.   The appeal and cross-appeal raise

issues concerning the appropriate jury instructions in a pretext

age discrimination case under New Jersey law, the appropriateness

of certain evidentiary rulings, the sufficiency of the evidence,

and the propriety of the awards for back-pay damages, attorneys'

fees, and costs.   We conclude that the district court did not err

in instructing the jury as to the burden of proof required for

the NJLAD claim, that any errors with respect to the district

court's evidentiary rulings were harmless, that the evidence was
sufficient to support the judgments, and that the district court

did not abuse its discretion in failing to reduce the back-pay

and attorneys' fees award.     However, we conclude that the

district court applied the wrong legal standard in determining

the plaintiff's award of costs.     We will therefore remand solely

on that issue and affirm the district court in all other

respects.1



                                  I.

             Bernard Abrams was employed by Lightolier, Inc.

("Lightolier" or "the employer") from January 1970 until his

termination on July 3, 1986.     Abrams was hired as a Manager of

Physical Distribution.    From 1982 through July 3, 1986, he was

the Vice President of Coastal Fast Freight, an in-house trucking

company and subsidiary of Lightolier.    In 1981, Abrams organized

a system for combining the purchasing power of a number of

companies to obtain significant price reductions.     He headed this

system, known as Team Purchasing, from its inception until late

1985.   During 1983 and 1984, Abrams was also given primary

responsibility for negotiating real estate transactions for

Lightolier.    Abrams asserted that between 1982 and 1986, he

received ample salary increases and bonuses.     After returning to

1
 .        The district court had jurisdiction over the ADEA claim
pursuant to 29 U.S.C. §§ 623(a), 626(c) and 28 U.S.C. § 1331 and
supplemental jurisdiction over the state law claim pursuant to 28
U.S.C. § 1367. This court has jurisdiction over the appeal
pursuant to 28 U.S.C. § 636(c)(3) (permitting appeal to Court of
Appeals from matters tried by consent before U.S. Magistrate
Judge) and 28 U.S.C. § 1291.
work following coronary by-pass surgery in the fall of 1985,

Abrams claimed that Lightolier began to restrict his job

responsibilities.   On July 3, 1986, he was terminated.    At that

time he was fifty-nine years old.   Abrams was replaced with a man

whom he had hired, trained, and supervised.     Abrams estimated

that his replacement was about forty years old.

          During his tenure with Lightolier, Abrams was

responsible for dealing with Midland Transportation Company, Inc.

("Midland"),2 a company that provided trucking services to

Lightolier.   In June 1980, Abrams orally agreed to modify the

shipping rates in Lightolier's local contract with Midland.       The

companies performed under the oral modification until Midland

sued Lightolier in 1982, claiming that it was being underpaid

according to the terms of its written contract.    Midland also

claimed that Lightolier owed it detention charges for waiting

periods caused by Lightolier's delay.     During the Midland

litigation, Lightolier learned that Abrams and two other

employees, Richard Petit and John Zarkoski, had accepted various
favors from Midland or its principals.3    The Midland litigation

was settled in late June 1986, just before the jury was to return



2
 .        Midland was a successor to the trucking company EZ
Freight Lines. For ease of reference, we refer to both companies
as Midland.
3
 .        Abrams was alleged to have taken bribes from Midland's
principals and to have received a number of less significant
favors such as free car repairs. Abrams has consistently denied
the bribery charge and offered explanations to show that he did
not act improperly in accepting the other favors.
its verdict.   The Midland litigation cost Lightolier, in

settlement and attorneys' fees, almost one million dollars.

          Abrams was not terminated when Lightolier first learned

of his failure to memorialize the oral modification, of his

failure to avoid the detention charges, and of the favors he

accepted from Midland.   Instead, he was terminated on July 3,

1986, soon after the Midland litigation had settled.    Michael

Whelan, who had become president of Lightolier in 1985, informed

Abrams of the termination.   Both Petit and Zarkoski were

terminated at that time as well.   Abrams supervisor at the time

of his termination was Richard Kurtz.   Believing his termination

was part of a campaign to eliminate older workers, Abrams filed

charges with the New Jersey Civil Rights Division and the Equal

Employment Opportunity Commission.   Subsequently, Abrams also

filed a civil action against Lightolier and various parent

companies and subsidiaries,4 alleging he was terminated because

of his age in violation of the New Jersey Law Against

Discrimination and the ADEA.5   The parties consented to trial
4
 .        In addition to Lightolier, the complaint named the
following companies as defendants: The Genlyte Group, Bairnco
Corporation, and Coastal Fast Freight. Coastal Fast Freight was
dismissed by stipulation and Bairnco Corporation was dismissed by
the court prior to trial. Subsequent to Abrams's termination,
Lightolier became a subsidiary of The Genlyte Group as a result
of a corporate merger in 1991. The district court therefore
entered judgment against Genlyte and it is Genlyte who has filed
this appeal. For ease of reference, we will refer to both
Abrams's employer and the appellant/cross-appellee as Lightolier.
5
 .        Abrams had also asserted a claim of disability
discrimination which was dismissed by the district court prior to
trial. Abrams has not appealed from that order and that claim is
therefore not before this court.
before a United States magistrate judge.    Prior to trial, the

employer moved for summary judgment in its favor.    The magistrate

judge granted summary judgment in part, dismissing Abrams's claim

of disability discrimination under the NJLAD and dismissing one

of the defendants, but denied the employer's motion for summary

judgment as to the ADEA and NJLAD age discrimination claims.      The

employer also moved for an in limine order excluding certain

evidence, which the district court granted in part and denied in

part.6

          Trial was held before a jury.    To support his

contention that Lightolier terminated him because of his age,

Abrams introduced evidence of prior age-based remarks made by

Richard Kurtz, his supervisor at the time of his termination, as

well as evidence that he was replaced by a younger employee, and

evidence that other older employees at Lightolier had also been

mistreated by Kurtz.    Lightolier submitted evidence that Michael

Whelan, the president of the company, communicated the

termination decision to Abrams, that he, rather than Kurtz, was
responsible for the Abrams's discharge, and that the reason for

the discharge was Abrams's earlier misconduct in connection with

the Midland contract.

          The case was submitted to the jury as a pretext case,

i.e. a case that does not qualify for special treatment under

Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).   However, the


6
 .        The magistrate judge also severed from this action a
counterclaim asserted by Lightolier against Abrams.
court submitted the NJLAD and ADEA claims to the jury under two

different standards of proof.    To prevail on the ADEA claim,

Abrams had to show that age was the sole motivating factor for

Abrams's discharge, while he could prevail on the NJLAD claim by

showing that age was a determinative factor in the discharge

decision.   The jury responded to special interrogatories in the

following manner.   The jury found that the employer's reasons for

its actions were pretextual; that age was not the sole motivating

factor for Abrams's termination; that age was a determinative

factor in his termination; that the employer was liable for back

pay, future losses, and damages for pain and suffering, but was

not liable for punitive damages under the NJLAD.    The district

court thus entered judgment in Abrams's favor on the NJLAD claim

and in Lightolier's favor on the ADEA claim.

            The employer moved for judgment as a matter of law or

for a new trial on the ground that the evidence was insufficient

to support the verdict against it and Abrams moved for an award

of attorneys' fees.   The magistrate judge denied the employer's

motion for judgment as a matter of law or for a new trial, but

ordered a remittitur of all but $2500 of the $100,000 award for

pain and suffering, finding Abrams had established mental

distress damages only to that extent.    Abrams agreed to the

remitter and an amended order for judgment against the employer

was entered in the amount of $473,953.45.   The magistrate judge

awarded Abrams attorneys' fees in the amount of $546,379.59 and

costs of $240.00.   Lightolier filed a timely notice of appeal

from the amended order entering judgment in Abrams's favor on the
NJLAD claim and the order denying its motion for summary judgment

on the ADEA and NJLAD claims.     Abrams filed a protective cross-

appeal as to the amended order entering judgment in the

employer's favor on the ADEA claim and cross-appealed as to the

order awarding him costs.



                                  II.

           Lightolier's arguments on appeal fall into three

general categories: arguments relating to (1) the appropriate

standard of proof in a pretext case of age discrimination under

the NJLAD, (2) evidentiary rulings and the sufficiency of the

evidence, and (3) the amount of back-pay damages and attorneys'

fees awarded.    Abrams cross-appealed as to the award of costs and

also filed a protective cross-appeal on the ground that in the

event the case is remanded for a new trial, his ADEA claim should

be submitted to the jury under the mixed-motives standard of

proof.   Because we conclude that the instructions as to the NJLAD

claim were proper and that the magistrate judge's evidentiary

rulings do not require reversal, we need not reach the issue

raised by Abrams regarding the standard of proof for his ADEA

claim.   Because we conclude that the magistrate judge applied the

correct standard in instructing the jury as to the back-pay award

and in awarding attorneys' fees, but did not apply the correct

standard in determining the award of costs, we will remand solely

as to the issue of costs.



                III.   Standard of Proof Under the NJLAD
          In instructing the jury as to Abrams's burden for

establishing Lightolier's liability for his discharge, the

magistrate judge explained that the standard of proof under the

NJLAD and ADEA claims differed, stating:

               As to the federal cause of action . . .
          [i]t is the Plaintiff's burden to prove, by a
          preponderance of the credible evidence, that
          his age was the sole motivating factor for
          the Defendant's decision to terminate his
          employment. . . .


               * * *
               Under the terms of the state claim, Mr.
          Abrams must prove by a preponderance of the
          evidence that age was a determinative factor
          in the employment decision. In is not
          necessary under New Jersey law against
          discrimination that age be the sole
          motivating factor. If discrimination on the
          basis of age made the difference in the
          decision, then discrimination in violation of
          the statute has been established.

               In other words, Plaintiff must prove
          that but for his age he would not have been
          discharged.

               All right? So under the state law,
          Plaintiff, again, must prove by a
          preponderance of the credible evidence, it is
          his burden of proof, that age was a
          determinative factor in the employment
          decision.

               It is not necessary under the state law
          claim that age be the sole motivating factor.
          That's the difference.


App. 110-14.

          In answering special verdicts, the jury found that

Abrams had proven that the employer's reasons for his discharge
were pretextual and that age was a determinative factor in

Lightolier's decision to discharge him.    The jury also found that

Abrams had not proven that age was the sole motivating factor for

his discharge.    The magistrate judge therefore entered judgment

in Abrams's favor on the NJLAD claim and in Lightolier's favor on

the ADEA claim.

          In instructing the jury that Abrams was required to

prove that age was the sole motivating factor in order to succeed

on the ADEA claim, the magistrate judge believed he was following

the decision of this court in Griffiths v. CIGNA Corp., 988 F.2d
457 (3d Cir.), cert. denied, 114 S. Ct. 186 (1993).   The

magistrate judge did not adopt that standard for the NJLAD claim,

however, concluding that the New Jersey Supreme Court would not

necessarily follow the higher standard of proof he understood

Griffiths to require.    Instead, the magistrate judge concluded

that the New Jersey Supreme Court would continue to require a

showing that age was a determinative factor in the adverse

employment decision.

          This court sitting in banc recently clarified the

proper standard of proof for an ADEA pretext case in Miller v.
CIGNA Corp., No. 93-1773, __ F.3d __ (3d Cir. Jan. 23, 1995).

There we stated that "in ADEA cases that do not qualify for a

burden shifting charge under Price Waterhouse v. Hopkins, 490
U.S. 228 (1989), district courts should instruct the jury that

the plaintiff's burden is to prove that age played a role in the

employer's decisionmaking process and that it had a determinative

effect on the outcome of that process."   Miller, slip op. at 3,
__ F.3d at __.   We also noted that to the extent that Griffiths

v. CIGNA could be read to require an ADEA plaintiff to prove that

age was the sole motivating factor for the adverse employment

action, it was overruled.   Id. at 17 n.8, __ F.3d at __ n.8.

          Our review over the issue whether jury instructions

misstate a legal standard is plenary.   Savarese v. Agress, 883
F.2d 1194, 1202 (3d Cir. 1989) (citations omitted); United States

v. Adams, 759 F.2d 1099, 1116 (3d Cir.), cert. denied, 474 U.S.
906 (1985), and cert. denied, 474 U.S. 906 (1985), and cert.

denied, 474 U.S. 971 (1985).   Our task is to "'determine whether

the charge, taken as a whole and viewed in light of the evidence,

fairly and adequately submits the issue in the case to the

jury.'"   Adams, 759 F.2d at 1116 (quoting Ayoub v. Spencer, 550
F.2d 164, 167 (3d Cir.), cert. denied, 432 U.S. 907 (1977)).

Because New Jersey courts in applying the NJLAD generally follow

the standards of proof applicable under the federal

discrimination statutes, see McKenna v. Pacific Rail Service, 32
F.3d 820, 827 (3d Cir. 1994) (predicting that the New Jersey

Supreme Court would adopt the clarification for proving a federal

pretext discrimination case set forth in St. Mary's Honor Ctr. v.
Hicks, 113 S. Ct. 2742 (1993), to claims arising under the

NJLAD); Grigoletti v. Ortho Pharm. Corp., 570 A.2d 903, 907 (N.J.

1990), we agree with Abrams that the New Jersey Supreme Court

would likely adopt our holding in Miller as the proper standard

of proof for an age discrimination pretext claim under the NJLAD.

The magistrate judge's instructions as to that claim were
therefore proper.7   While we note that the instructions as to the

ADEA claim may have required Abrams to demonstrate more than he

was required to under the appropriate standard, Abrams has not

cross-appealed on that ground and we therefore leave the judgment

undisturbed as to the ADEA claim.   Because Abrams filed only a

protective cross-appeal as to his ADEA claim, and because we

conclude below that none of the other grounds for reversal urged

by Lightolier have merit, we do not reach Abrams's argument that

his ADEA claim warranted an instruction under the standard of

proof applicable to mixed-motives Price-Waterhouse cases.



                     IV.   Evidentiary Rulings

          Lightolier argues that the magistrate judge erred in

admitting certain evidence proffered by Abrams and in excluding

certain evidence that it sought to introduce.    We find that the

evidence was properly ruled upon, or if it was admitted or

excluded in error, that it did not affect a substantial right of

Lightolier in this case.   The district court's evidentiary

rulings therefore provide no basis for reversing the jury verdict

in this case.   See Fed. R. Civ. P. 61.8   We also reject
7
 .        We also reject Lightolier's argument that the
magistrate judge's NJLAD charge was otherwise improper because it
required only a showing that age was a motivating factor in the
employment decision. The charge clearly required a showing that
age was a determinative factor and explained that this meant a
showing of but-for cause was needed. The charge therefore
incorporates the standard articulated in Miller.
8
 .        Rule 61 of the Federal Rules of Civil Procedure
provides:
               No error in either the admission or the
          exclusion of evidence . . . is ground for
Lightolier's contention that the evidence does not support the

verdict against it and we therefore conclude that the district

court properly denied Lightolier's motion for judgment as a

matter of law.

          Lightolier takes issue with a number of evidentiary

rulings made by the magistrate judge prior to and during trial.

Two of these rulings concern the admission of age-based comments

by Lightolier executives.   A related ruling concerns the

testimony of other Lightolier employees who claimed to have been

the subject of age-based employment decisions by one of those

decisionmakers.   Another ruling concerns the admission of charts

prepared by Abrams to represent Lightolier's internal

organizational structure and the final ruling concerns the

exclusion of Lightolier's evidence concerning its intent in

discharging Abrams.

          When the district court applies the appropriate legal

standard, evidentiary rulings are subject to the trial judge's

discretion and are therefore reviewed only for abuse of

discretion.   In re Merritt Logan, Inc., 901 F.2d 349, 359 (3d

Cir. 1990); Government of V.I. v. Pinney, 967 F.2d 912, 914 (3d

(..continued)
          granting a new trial or for setting aside a
          verdict or for vacating, modifying, or
          otherwise disturbing a judgment or order,
          unless refusal to take such action appears to
          the court inconsistent with substantial
          justice. The court at every stage of the
          proceeding must disregard any error or defect
          in the proceeding which does not affect the
          substantial rights of the parties.
Fed. R. Civ. P. 61.
Cir. 1992).   Additionally, application of the balancing test

under Federal Rule of Evidence 403 will not be disturbed unless

it is "arbitrary and irrational."    Bhaya v. Westinghouse Elec.

Corp., 922 F.2d 184, 187 (3d Cir. 1990) (internal quotation and

citations omitted), cert. denied, 501 U.S. 1217 (1991).

Furthermore, under Federal Rule of Civil Procedure 61 errors in

the admission or exclusion of evidence can not be grounds for

reversal or a new trial if they constitute harmless error.

Finally, when a party fails to timely object to the trial court's

evidentiary rulings during the proceedings, those rulings are

reviewed under the plain error standard.    United States v. Brink,

39 F.3d 419, 425 (3d Cir. 1994).



              A.    Evidence of Age-Based Comments and
                   Employment Decisions of Richard Kurtz


          Underlying Abrams's claim that he was discharged

because of his age is his belief that during the 1980s there

existed a corporate atmosphere at Lightolier unfavorable to older

workers and that Richard Kurtz led this "youth movement."    Kurtz

was employed as a plant manager at Lightolier's Fall River

facility and then as a corporate vice president.    He was Abrams's

supervisor during Abrams's last few months with the company.

          During the trial, Lightolier objected to two types of

evidence that Abrams introduced with regard to Kurtz: (1)

evidence of discriminatory remarks made by Kurtz, and (2) the

testimony of other older former Lightolier employees who alleged
that they too had been mistreated by Kurtz.    On appeal,

Lightolier argues that admission of this evidence was improper

because Kurtz was not a decisionmaker for purposes of Abrams's

termination and because the evidence was highly prejudicial.      We

reject both arguments.

          There was sufficient evidence from which a jury could

reasonably conclude that Richard Kurtz was a decisionmaker for

purposes of Abrams's discharge.   We find it significant that

Steven Klosk, a former Lightolier human resource manager,

testified that in documents submitted to the New Jersey Division

on Civil Rights in response to their investigation of a claim of

age discrimination filed by Abrams, Lightolier indicated that a

number of managers, including Kurtz, participated in the decision

to discharge Abrams.   App. 852-53.   There was other evidence

tending to show a connection between Kurtz and the decision to

terminate Abrams as well.9   We thus have no trouble concluding

that the jury could have reasonably found that Kurtz played a

role in Lightolier's decision to discharge Abrams.    Evidence that

Kurtz harbored age-related animus would thus be relevant to

9
 .        This additional evidence included the following:
evidence that Kurtz was Abrams's supervisor at the time of his
termination; Kurtz's testimony that he had recommended to another
Lightolier executive that the leadership of Team Purchasing be
"rotated" and that he had suggested Doug Pedder as Abrams's
replacement as chair of Team Purchasing; evidence that when
Abrams's secretary was assigned to a new president, Kurtz and
Steven Klosk refused to let Abrams hire a replacement and told
him to use the typing pool; Abrams's testimony that after he
fired a subordinate, Kurtz refused to let him fill that position;
and Abrams's testimony that Kurtz told him in the spring of 1986
that he would have no more real estate responsibilities.
determining whether the discharge decision resulted from

discriminatory motives.   See Torre v. Casio, Inc., 42 F.3d 825,

834 (3d Cir. 1994) (noting that evidence of age-biased comments

by supervisor could lead to inference that termination decision

was made because of plaintiff's age); Armbruster v. Unisys Corp.,

32 F.3d 768, 783 (3d Cir. 1994) (same).     Indeed, we have held

that discriminatory comments by nondecisionmakers, or statements

temporally remote from the decision at issue, may properly be

used to build a circumstantial case of discrimination.     See

Lockhart v. Westinghouse Credit Corp., 879 F.2d 43, 54 (3d Cir.

1989) (finding age-biased comment relevant even when made

subsequent to plaintiff's termination); Roebuck v. Drexel Univ.,

852 F.2d 715, 733 (3d Cir. 1988) (upholding admissibility of

discriminatory comment by decisionmaker made five years before

denial of tenure).

          Abrams's testimony that he had overheard Kurtz say to

another employee "things would begin to hum around here when we

got rid of the old fogies," App. 518,10 and the testimony of

another Lightolier employee that she heard Kurtz refer to two

plant managers as "a dinosaur" and "the old men," App. 712, were

therefore relevant.   For these same reasons, evidence as to

Kurtz's attitude toward other older employees and the manner in

which he treated them, was also relevant.     See Fuentes v.
Perskie, 32 F.3d 759, 765 (3d Cir. 1994) (circumstantial evidence

10
 .        Abrams testified that he understood "old fogies" to
refer to senior management above Kurtz, not older employees in
general. App. 611-12.
of discrimination includes evidence "that the employer in the

past had subjected [the plaintiff] to unlawful discriminatory

treatment, that the employer treated other, similarly situated

persons out of his protected class more favorably, or that the

employer has discriminated against other members of his protected

class or other protected categories of persons"); cf. Josey v.

John Hollingsworth Corp., 996 F.2d 632, 641 (3d Cir. 1993)

(noting that atmosphere in which a company makes its employment

decision can be circumstantial evidence of discrimination).    Both

the comments and the evidence of how Kurtz treated older

employees were probative of whether Kurtz harbored a

discriminatory attitude against older workers, and if credited,

that evidence made the existence of an improper motive for the

discharge decision more probable.    See Fed. R. Evid. 401

(definition of relevant evidence).

          Because we have concluded that this evidence was

relevant, the only remaining question regarding admissibility is

whether the magistrate judge should have excluded the evidence

under Federal Rule of Evidence 403 because its probative value

was outweighed by its prejudicial impact.11   The magistrate

judge's determination of admissibility under Rule 403 is reviewed

for abuse of discretion.   Bhaya v. Westinghouse Elec. Corp., 922
F.2d at 187.   Because discriminatory comments by an executive

connected with the decisionmaking process will often be the


11
 .        Lightolier does not argue that the evidence was
excludable on any other basis.
plaintiff's strongest circumstantial evidence of discrimination,

they are highly relevant and a trial court's decision to admit

such evidence should ordinarily be upheld.   We perceive no basis

for concluding that the magistrate judge's determination to admit

Kurtz's age-related comments was an abuse of discretion in this

case.

          Lightolier also objected to the testimony of five

former Lightolier employees who believed they had been mistreated

by Kurtz because of their age.   Lightolier objects that the

testimony was highly prejudicial because it concerned treatment

of employees other than Abrams and created the possibility that

the jury would find against the employer on the basis of these

accusations without finding that it had discriminated against

Abrams.   Although we find the so-called "testimonials" of former

employees to be less probative of Kurtz's discriminatory attitude

and more inflammatory than Kurtz's two age-based comments, we

cannot conclude that the determination that its probative value

outweighed its prejudicial impact was "irrational and

arbitrary."12   See Bhaya v. Westinghouse Elec. Corp., 922 F.2d at

12
 .        Lightolier's reliance on Haskell v. Kaman Corp., 743
F.2d 113 (2d Cir. 1984), is misplaced. In that case the Court of
Appeals for the Second Circuit held that the testimony of six
former employees had been admitted in error because their stories
did not produce statistically significant evidence of a pattern
and practice of discrimination and, thus, any probative value was
outweighed by the prejudicial impact of "'a parade of witnesses,
each recounting his contention that defendant has laid him off
because of his age.'" Haskell, 743 F.2d at 122; see also
Moorehouse v. Boeing Co., 501 F. Supp. 390, 393-94 (E.D. Pa.),
aff'd without op., 639 F.2d 774 (3d Cir. 1980). However, because
the Haskell plaintiff had admitted the evidence to show a
"pattern and practice" of discrimination, the court was not
187.    We therefore conclude that the admission of the evidence

concerning Kurtz provides no basis for a new trial.



       B.   Testimony that Lightolier "Frowned On" Older Workers

             Lightolier also objected to the testimony of Milton

Hinsch, a former purchasing manager.     Hinsch was in his sixties,

worked at the Norwich, Connecticut plant, and reported to Douglas

Pedder, Director of Corporate Purchasing.     There was no evidence

that either Hinsch or Pedder had anything to do with the decision

to terminate Abrams.     However, Hinsch testified that in

connection with his performance reviews, Pedder gave him the

following explanation about company policy.

                  He did tell me that the company frowned
             on older people, that my raises wouldn't be
             as high as he would like them to be, and that
             the company looked at people with gray hair
             as being in a position where they couldn't do
             much about it because they probably couldn't
             get another job.


App. 919.     Hinsch further testified that there had been several

discussions with Pedder of the same nature, usually at the time

of his performance review, and that Pedder repeatedly expressed

the sentiment that the company frowned on older workers.

Although Pedder's statement was clearly an out-of-court

statement, the magistrate judge admitted it under Federal Rule of

Evidence 801(d)(2)(D), which defines as nonhearsay a statement

(..continued)
addressing whether the evidence was probative of a discriminatory
attitude on the part of the employees' supervisor. See Haskell,
743 F.2d at 120.
made by a party's agent concerning a matter within the scope of

the agent's employment.   The magistrate judge concluded that

Pedder was authorized to discuss Hinsch's salary and the

company's employment policies with him.    Lightolier argues that

the statement should have been excluded as double hearsay outside

the scope of Rule 801(d)(2)(D).

          Where a supervisor is authorized to speak with

subordinates about the employer's employment practices, a

subordinate's account of an explanation of the supervisor's

understanding regarding the criteria utilized by management in

making decisions on hiring, firing, compensation, and the like is

admissible against the employer.     We so held in Zipf v. American

Telephone & Telgraph Co., 799 F.2d 889, 894-95 (3d Cir. 1986),

citing Rules 801(d)(2)(D) and 701.    The Seventh Circuit Court of

Appeals more recently so held in Hybert v. Hearst Corp., 900 F.2d
1050, 1053 & n.6 (7th Cir. 1990).    We perceive no double hearsay

problem because we do not think the supervisor's explanation, if

offered through the testimony of the supervisor, would be subject

to a hearsay objection.

          Lightolier relies primarily on Carden v. Westinghouse
Electric Corp., 850 F.2d 996 (3d Cir. 1988).     In Carden, this

court reversed a jury verdict in an age discrimination case on

the ground that a statement attributed to the plaintiff's

supervisor had been admitted in error.    The plaintiff had been

told by his supervisor, in the context of not being promoted to a

position he sought, that the supervisor "thought they wanted a

younger person."   Carden, 850 F.2d at 1001.    Over the employer's
in limine objection, the testimony was admitted.        We found that

the testimony involved "double hearsay" and that the plaintiff

had not identified a basis for overcoming the hearsay objection

to the supervisor's account of what the unidentified declarant

had told the supervisor about the reason for not promoting the

plaintiff.    The statement of the unidentified declarant was being

offered to show the reason for the particular employment decision

affecting the plaintiff and, because the declarant was

unidentified, there was no way of knowing whether he or she was

authorized by the employer to make such a statement on this

subject.   Because this statement was the only evidence of

discrimination supporting one of the two theories the jury could

have chosen to support its verdict, we reversed and remanded for

a new trial.

             In Carden, the supervisor's statement was understood to

refer to a specific declaration made to him about the reason

underlying a particular employment decision and that declaration

was offered for its truth without the required foundation.       That

is not the case here.     The magistrate judge understandably viewed

Pedder's statement as his opinion regarding company policy.       This

case is governed by Zipf, not by Carden.


                  C.   Abrams's Organizational Charts

           Lightolier also argues on appeal that Abrams introduced

"pattern and practice" evidence that was not relevant to his

claim and highly prejudicial, and that the admission of this

evidence requires a new trial.     The objectionable evidence
consists of two handwritten organizational charts that Abrams

prepared from memory and which purported to contain the job

titles and ages of the members of Lightolier's management team

located at company headquarters at the level of vice president or

above in 1982 and 1985 respectively, and a blow up of a chart

that appeared in a magazine article written by William Blitzer as

president of Lightolier which contained the names and job titles

of Lightolier's upper level management, including Abrams.

           Lightolier attacks this "statistical evidence" on two

grounds:   that Abrams's used the testimony of other witnesses to

establish a statistical disparity in the treatment of older

employees by describing what had happened to the employees listed

on these charts, and that because the information on this charts

was, as Abrams admitted, incomplete, the evidence was therefore

misleading.13   Finally, Lightolier argues that the evidence

should have been excluded because Abrams brought his claim as an

individual treatment case and should therefore have been

precluded from attempting to prove a "pattern and practice" of

age discrimination.

           We find Lightolier's arguments unpersuasive.

Employment discrimination plaintiffs are not precluded from

introducing statistical evidence as circumstantial evidence of


13
 .        On cross-examination Abrams admitted that the charts
were incomplete. However, they were not intended to be and were
not introduced as complete organizational charts of company
management. For example, his handwritten charts only purported
to show the managers at or above the level of vice president at
Lightolier headquarters.
discrimination in a disparate treatment case.   Furnco Constr.

Corp. v. Waters, 438 U.S. 567, 578 (1978); Bruno v. W.B. Saunders

Co., 882 F.2d 760, 766-67 (3d Cir.) ("By contrast [to a class-

action or pattern and practice case], in individual disparate

treatment cases such as this, statistical evidence, which may be

helpful, though ordinarily not dispositive, need not be so finely

tuned." (internal quotation and citation omitted)), cert. denied,

493 U.S. 1062 (1989).   The cases cited by Lightolier are not to

the contrary.   Gilty v. Village of Oak Park, which Lightolier

relies on for the proposition that "pattern and practice"

evidence is irrelevant to an individual pretext claim, simply

suggests that statistical evidence is only "'collateral to

evidence of specific discrimination against the actual

individual.'"   Gilty, 919 F.2d 1247, 1252 (7th Cir. 1990)

(quoting Williams v. Boorstin, 663 F.2d 109, 115 n.38 (D.C. Cir.

1980), cert. denied, 451 U.S. 985 (1981)).   The court in Gilty

did not suggest that such evidence is per se inadmissible.    See

Gilty, 919 F.2d at 1253 n.7 (noting that because the court found

plaintiff's statistical evidence of only collateral importance it

did not have to rule on the employer's motion to strike).    The

other cases cited by Lightolier are similar; they note the

relative unimportance of statistical evidence in an individual

treatment case, but they do not establish a rule that statistical

evidence is prohibited.   See, e.g., King v. General Elec. Co.,
960 F.2d 617 (7th Cir. 1992); Babrocky v. Jewel Food Co. & Retail
Meatcutters, 773 F.2d 857, 865 n.6 (1985).14   More importantly,

the charts were not tendered as statistical evidence; they were

used primarily as testimonial aids to describe the employees'

positions relative to key decisionmakers.   Furthermore,

Lightolier had the opportunity to cross-examine Abrams as to the

deficiencies or inaccuracies in his charts and did so vigorously.

Finally, the only objection Lightolier made regarding the charts

was to the inclusion of the ages on the handwritten charts, thus

its objections to the admission of the charts in general is

reviewed under the plain error standard.    Fed. R. Evid. 103(d).

The admission of these charts was not reversible error.




14
 .        The court's exclusion of statistical evidence in
Haskell v. Kaman Corp., 743 F.2d 113, 120-21 (2d Cir. 1984), is
distinguishable because the plaintiff in that case attempted to
prove discrimination in part through the use of statistical
disparity and his statistical evidence, because of sample size,
etc., was faulty.
               D.   Evidence of Lightolier's Intent

          Lightolier's final argument with regard to the

magistrate judge's evidentiary rulings is that the magistrate

judge improperly excluded as inadmissible hearsay much of its

evidence relating to its intent in terminating Abrams.    The

excluded evidence concerned statements made by Lightolier

president, Michael Whelan, and others about the Midland

litigation and Abrams's termination.   Lightolier claims that this

evidence was significant because it bolstered admitted testimony

concerning how and when Whelan reached the decision to terminate

Abrams, and because it contradicted Abrams's evidence that Kurtz

was the Lightolier manager responsible for his termination.     For

example, Lightolier sought to introduce the testimony of a number

of managers who would testify that Whelan had explained to them

at an executive meeting that he was going to fire Abrams because

of the Midland affair.   The magistrate judge excluded this

testimony as inadmissible hearsay.

          Lightolier makes substantial arguments (1) that the

statements of these witnesses were not hearsay because they were

not offered to prove the truth of their content, but rather to

show how early Whelan had made a decision to terminate Abrams;

and (2) that, if hearsay, they were admissible under Federal Rule

of Evidence 803(3) to show the speaker's state of mind.       See,

e.g., Keisling v. SER-Jobs for Progress, Inc., 19 F.3d 755 (1st

Cir. 1994).   We are not persuaded, however, that the exclusion of

this evidence resulted in substantial prejudice.   To the

contrary, we are convinced that the exclusion was harmless
because the out-of-court speakers, whose statements concerning

Abrams's discharge others would testify to, were permitted to

testify directly to what they had said and the excluded evidence

was therefore only cumulative evidence as to Lightolier's

intent.15   While it is true that the excluded testimony would

have bolstered the speaker's credibility, we can not conclude

that its exclusion was prejudicial to Lightolier's case.    We are

particularly hesitant to find prejudicial error when the admitted

testimony was corroborative; Lightolier's witnesses all

maintained that the termination decision was made by Whelan well

prior to the termination of the Midland litigation and was based

on the facts learned in that litigation, rather than on Abrams's

age.16   Despite this evidence, the jury concluded that age was in

fact a determinative cause of the discharge and we will not

disturb that finding on this basis.




15
 .        For example, Whelan was permitted to testify as to what
he said in the executive meeting referenced above and the
managers in attendance were permitted to testify as to what they
had said prior to and in response to Whelan's explanation.
16
 .        While we are persuaded that Kurtz's testimony that he
heard of the decision to terminate Abrams from someone else could
have been admitted as nonhearsay as it was not offered for the
truth of the matter asserted (that Abrams was being terminated)
but as evidence that Whelan, and not Kurtz, had made the
termination decision, we find this exclusion too was harmless.
Kurtz was permitted to testify that he did not make the
termination decision and that he learned of the decision in a
conversation with others, App. 1386, and Whelan was permitted to
testify that he was in fact the person who had made the decision.
                   E.   Sufficiency of the Evidence

             In addition to Lightolier's objections to specific

evidence, it argues on appeal that the evidence is insufficient

to support the jury verdict.     A jury verdict will not be

overturned "unless the record is 'critically deficient of that

minimum quantum of evidence from which a jury might reasonably

afford relief.'"     Rotondo v. Keene Corp., 956 F.2d 436, 438 (3d

Cir. 1992) (quoting Dawson v. Chrysler Corp., 630 F.2d 950 (3d

Cir. 1980) (internal quotation omitted), cert. denied, 450 U.S.
959 (1981)).     Evidence that should have been admitted, but was

not, may be considered as well.     Walter v. Holiday Inns, Inc.,

985 F.2d 1232, 1238 (3d Cir. 1993).

             We understand Lightolier to argue that the record,

devoid of the evidence it maintains was improperly admitted and

bolstered by the evidence that it maintains should have been

admitted, would not be sufficient to uphold the jury verdict

against it.     While we have already concluded that the magistrate

judge's evidentiary rulings were not reversible error, we also

find that the record would support the jury's conclusion that age

was a determinative factor in the decision to terminate Abrams

even if some of the objectionable evidentiary rulings had been

otherwise.    Had the magistrate judge admitted the cumulative

evidence of Lightolier's intent (evidence that we concluded might

have been excluded in error but which was not shown to have been

anything other than harmless error), we would still find that the

record was not "critically deficient of that minimum quantum of

evidence from which a jury might reasonably afford relief".
Rotondo v. Keene Corp., 956 F.2d at 438 (internal quotation and

citation omitted) (internal quotation omitted)).     Significantly,

in addition to evidence that Kurtz harbored age animus and that

Abrams was replaced by a younger employee, Abrams offered

testimony to show that Lightolier's proffered reason for his

discharge was pretextual.    Abrams introduced evidence that after

Lightolier became aware of Abrams's misjudgment and alleged

wrongdoing in connection with the Midland contract, they did not

terminate him, but rather gave him additional responsibilities

and salary increases throughout his remaining years with the

company.    Therefore, the record would still contain evidence from

which the jury could conclude, as it did, that Lightolier's

explanation for the discharge was pretextual and that Abrams was

terminated because of his age.    The district court therefore did

not abuse its discretion in refusing to grant Lightolier's motion

for judgment as a matter of law or for a new trial.



                  V.   Damages and Attorneys' Fees

            In addition to raising issues as to its liability,

Lightolier also appeals the back-pay and the attorneys' fees

awards.    Lightolier maintains that the jury award for back pay

should have been reduced by the amount of taxes that would have

been payable had the same amount been earned by Abrams as income

and that the award of attorneys' fees should have been reduced

both to reflect an amount proportional to the damages award and

for efforts expended on unsuccessful claims.
           The question of what standard to apply in calculating

attorneys' fees or costs is a legal question and therefore

subject to plenary review.    Sosebee v. Rath, 893 F.2d 54, 55 (3d

Cir. 1990).    The reasonableness of the amount of the award is

reviewed only for abuse of discretion if the correct legal

standard is applied and the findings of fact are not clearly

erroneous.    Northeast Women's Center v. McMonagle, 889 F.2d 466,

475 (3d Cir. 1989), cert. denied, 494 U.S. 1068 (1990).   An abuse

of discretion will have occurred if no reasonable person would

adopt the trial court's view.    Rode v. Dellarciprete, 892 F.2d
1177, 1182 (3d Cir. 1990).



                         A.   Back-pay Award

           Lightolier sought a reduction in the back-pay award in

its motion for judgment as a matter of law and, in denying that

motion, the district court held that a back-pay award under the

NJLAD likely represented nontaxable income and that as between a

NJLAD plaintiff and a discriminating employer, the plaintiff

should receive the benefit of a damages award that may not be

taxable.   Abrams v. Lightolier, 841 F. Supp. 584, 598 (D.N.J.
1994).   Because the district court's holding rested on its

determination of the legal standard for NJLAD back-pay awards,

our review is plenary.    We will affirm.

           During trial, Lightolier's expert calculated Abrams's

lost wages using a twenty-eight percent deduction for taxes that

would have been owing on the award if it had been earned by

Abrams as income.    Abrams's expert testified to an amount that
was based on gross income and on cross-examination testified that

to account for tax liability that figure should be reduced by

twenty percent, with a five percent margin of error.     The

district court instructed the jury regarding damages for back pay

in the following manner:

               Now I am going to explain to you back
          pay and front pay.

               In calculating the amount of back-pay
          damages to award to the Plaintiff, if you
          decide he is entitled to such an award
          because he was unlawfully discharged, you
          should first determine the period for which
          you will award such damages.

               * * *
          . . . Once you have determined the period, if
          any, for which you will award back-pay
          damages, you should next proceed to determine
          the gross amount of wages Plaintiff would
          have earned and the value of the fringe
          benefits Plaintiff would have received during
          that period had he not been discharged.

               Finally, once you have determined these
          gross amounts, you should deduct the
          following amount to arrive at a final figure
          for back-pay damages.

                Wages or salary or other income actually
           earned or received by the Plaintiff during
           that period.


App. 121-22 (emphasis added).   When the court finished charging

the jury, Lightolier's counsel objected to the instruction that

gross pay should be used to determine the back-pay award.      App.

129.   The district court refused to alter its charge.

           In its post-trial motions, Lightolier requested that

the district court reduce the back-pay award to reflect what
would have been Abrams's tax liability on the award if it had

been earned as income.17   Although the district court concluded

that the back-pay award would not be taxable, it refused to

reduce it, determining that as between the plaintiff and the

employer, the plaintiff should reap the benefit of the exclusion

of the award from income for federal income tax purposes.

          Lightolier argues that the magistrate judge erred as a

matter of law in instructing the jury that a back-pay award

should be based on gross income, and in refusing to reduce the

award to reflect the absence of tax liability.   Lightolier

maintains that the award is nontaxable and that Abrams will thus

obtain a windfall by receiving back-pay based on gross income

without sustaining any tax liability on that amount.   Lightolier

argues that Abrams will therefore be in a better financial

position than if he had not been discriminated against and seeks

an adjustment in the back-pay award to reflect Abrams's net

income or a new trial on damages.   Because we find that the

current law regarding the tax liability on a NJLAD back-pay award

is not as clear as Lightolier posits, we predict that a New

Jersey court would uphold an NJLAD back-pay award which was based

17
 .        When, during deliberations, the jury asked whether an
award to Abrams would be taxable, the magistrate judge again
explained that a back-pay award should be calculated on gross
income and that a front-pay award should be calculated on net
income. App. 1652. As clarified by Lightolier's post-trial
motions and the district court's resolution of them, the issue
preserved for appeal was whether net or gross wages should have
been considered by the jury in awarding back-pay damages, not
whether the jury should have been instructed as to Abrams's tax
liability on the award. See Lightolier's Reply Br. at 45 n.33.
on gross income and we will therefore affirm the back-pay award

in this case.

          We find no clear answer in the law of the Supreme

Court, this circuit, or the New Jersey courts as to whether an

age discrimination back-pay award under the NJLAD represents

taxable income.    While guidance is provided by the Supreme

Court's decision in United States v. Burke, 112 S. Ct. 1867, 1873

(1992), we believe the particular question posed by this appeal

remains unanswered.

          In Burke, the Court held that a Title VII back-pay

award did not fit the exemption for nontaxable personal injury

damages under the Internal Revenue Code because, while common law

tort claims encompass "damages for lost wages, medical expenses,

and diminished future earning capacity on account of the injury,

[and] also [damages] for emotional distress and pain and

suffering," as well as punitive or exemplary damages under

appropriate circumstances, a Title VII back-pay award was

intended to compensate for "'legal injuries of an economic

character.'"18    Id. at 1873 (quoting Albemarle Paper Co. v.
Moody, 422 U.S. 405 (1975)).



18
 .        Under section 104(a)(2) of the Internal Revenue Code
"the amount of any damages received (whether by suit or agreement
and whether as lump sums or as periodic payments) on account of
personal injuries or sickness" is excludable from taxable income.
26 I.R.C. § 104(a)(2). We note that amendments to Title VII made
by the Civil Rights Act of 1991 allow a plaintiff to recover
compensatory and punitive damages and thus throw doubt on the
continued validity of the Burke holding. See Drase v. United
States, 866 F. Supp. 1077, 1079 n.1 (N.D. Ill. 1994).
           The federal statute most analogous to the NJLAD in this

case is the Age Discrimination in Employment Act.    However, it is

currently unclear whether the Court's holding in Burke applies as

well to back-pay awards under the ADEA which, unlike pre-1991

Civil Rights Act Title VII claims, provides for an award of

punitive damages.   Our own precedent, decided prior to Burke,

holds that such an award is not subject to federal income tax

under the personal injury damages exception.   See Rickel v.

Commissioner of Internal Revenue, 900 F.2d 655, 658-63 (3d Cir.

1990) (holding that the ADEA provides a tort-like remedy and that

ADEA damages should therefore be treated like personal injury

awards under the Internal Revenue Code).   Subsequent to the

Supreme Court's decision in Burke, other courts have also held

that ADEA awards are not taxable, distinguishing Burke on the

ground that ADEA damages are different in substance from the

damages available under Title VII prior to the 1991 Civil Rights

Act.   See, e.g., Schmitz v. Commissioner of Internal Revenue, 34
F.3d 790 (9th Cir. 1994) (back-pay and liquidated damages);

Purcell v. Seguin State Bank & Trust Co., 999 F.2d 950 (5th Cir.

1993) (back-pay award); Burns v. Commissioner of Internal
Revenue, T.C. Memo. 1994-284, 67 T.C.M. 3116 (T.C. 1994)

(back-pay and liquidated damages); Bennett v. United States, 30
Fed. Cl. 396 (Ct. Cl. 1994) (holding that back-pay award is

nontaxable income and liquidated damages award is taxable).

Other courts, however, have extended Burke's holding to ADEA

awards and have found them to be taxable income.    See, e.g.,
Commissioner of Internal Revenue v. Schleier, No. 22909-20 (U.S.
T.C. July 7, 1993) (liquidated damages), aff'd, 26 F.3d 1119 (5th

Cir. 1994) (table), cert. granted, 115 S. Ct. 507 (1994); Downey

v. Commissioner of Internal Revenue, 33 F.3d 836 (7th Cir. 1994)

(settlement award of back-pay and liquidated damages), rev'g 100
T.C. 624, No. 40 (1993); Shaw v. United States, 853 F. Supp. 1378

(M.D. Ala. 1994) (liquidated damages); Maleszewiski v. United

States, 827 F. Supp. 1553 (N.D. Fla. 1993) (settlement award).

We note that the Supreme Court has recently granted certiorari in

Commissioner of Internal Revenue v. Schleier, 115 S. Ct. 507

(1994), to answer just this question.

          Where there remains some uncertainty as to whether an

employee will ultimately have to pay taxes on a discrimination

claim award, we are confident that the New Jersey courts would

not require that the award be calculated on net income.    Cf.

Wachstein v. Slocum, 625 A.2d 527, 536-37 (N.J. Super. Law Div.

1993) (holding that a jury instruction regarding the nontaxable

nature of a damage award is not required in claim for retaliatory

transfer brought under Title VII and NJLAD because law after

Burke was still unsettled as to whether the award was subject to

tax liability), certif. denied, 636 A.2d 521 (N.J. 1993).    To

hold otherwise where the law is unclear, places the risk of tax

liability on the prevailing plaintiff rather than on the

discriminating employer.   That result would not be in keeping

with the broad remedial policies behind the NJLAD.19   See McKenna

19
 .        Furthermore, we note that it is not altogether clear
that the nontaxable nature of a back-pay award mandates the use
of gross income. The parties have failed to cite, and our
research has likewise failed to uncover, any New Jersey cases
v. Pacific Rail Service, 32 F.3d 820, 827-28 (3d Cir. 1994)

(discussing legislative policy).   We therefore conclude that the

district court did not err in instructing the jury to consider

gross wages in determining Abrams's back-pay award under the

NJLAD.



                    B.   Attorneys' Fees Award

          Under the NJLAD, reasonable attorneys' fees are

available to a prevailing plaintiff as part of costs.   New Jersey

Stat. Ann. § 10:5-27.1 (West 1993).   While the NJLAD does not

provide further guidance in calculating a proper award, New

Jersey courts have followed the rules established under the

federal Civil Rights Attorney's Fees Award Act of 1976, 42 U.S.C.

§ 1988, in awarding fees pursuant to the NJLAD.   See, e.g., Robb

v. Ridgewood Bd. of Educ., 635 A.2d 586 (N.J. Super. Ct. Ch. Div.
(..continued)
indicating that either gross or net income should be used under
such circumstances. This issue has engendered some disagreement
in the federal courts as well. Contrast Johnston v. Harris
County Flood Control Dist., 869 F.2d 1565, 1580 (5th Cir. 1989)
(holding that nontaxable back-pay award under Title VII should
"ideally" reflect net income), cert. denied, 493 U.S. 1019
(1990); Purcell v. Seguin State Bank & Trust Co., 999 F.2d 950,
960-61 (5th Cir. 1993) (holding that an ADEA back-pay award more
than twice the amount of net lost wages was excessive because the
award is not taxable and a reduction to reflect net income was
therefore proper) with Redfield v. Insurance Co. of North
America, 940 F.2d 542, 547-48 (9th Cir. 1992) (holding that
although an ADEA back-pay award is not subject to income tax
liability, an employer may not refuse to pay an ADEA judgment in
full on the ground that the amount it withheld reflected the
amount that the plaintiff would have had to pay as income tax if
the award had been earned as income); Klein v. Secretary of
Transp., 807 F. Supp. 1517, 1525 (E.D. Wash. 1992) (following
Redfield and refusing to reduce ADEA back-pay damages to account
for tax withholding).
1993); see also McKenna v. Pacific Rail Serv., 817 F. Supp. 498,

518-19 (D.N.J. 1993) (using federal caselaw under § 1988 as a

guide to attorneys' fee claim under NJLAD), rev'd in part on

other grounds, 32 F.3d 820 (3d Cir. 1994).

             Lightolier contends that the attorneys' fees award was

improper in this case because it exceeded the amount of damages

awarded to Abrams and because it did not properly reflect the

time spent on claims on which Abrams did not succeed.    We find

both arguments to be without merit.

             While the amount of the compensatory damages award may

be taken into account when awarding attorneys' fees to a civil

rights plaintiff, there is no rule that the fees award may be no

larger than the damages award.    Hensley v. Eckerhart, 461 U.S.
424 (1983) (rejecting a rule that proportionality of a damages

award and attorneys' fees award is required).    On the contrary,

the degree of the plaintiff's success will determine the

appropriate attorneys' fee award.    See Farrar v. Hobby, 113 S.

Ct. 566, 574 (1992) (citing Hensley v. Eckerhart, 461 U.S. 424

(1983)).   The Supreme Court's recent explanation in Farrar that a

federal civil rights plaintiff who obtains only nominal damages

is not entitled to an attorneys' fees award, does not abrogate

this rule.    In Farrar, the Court noted that nominal damages
reflect a vindication of the plaintiff's procedural due process

rights but likewise reflect the fact that the plaintiff was

unable to prove she had suffered any compensable injuries.      In

such a case, attorneys' fees are improper because they do not
reflect the plaintiff's success.     Farrar, 113 S. Ct. at 575.20

Lightolier's citation to Farrar therefore does not support its

argument that the award of attorneys' fees in this case

($546,379.59) was improper because it was greater than the

damages award ($473,953.00).    The New Jersey cases cited by

Lightolier are likewise unavailing, as they simply restate or

expound on the Hensley rule, or do not concern attorneys' fees

for discrimination claims.     See, e.g., Singer v. State, 472 A.2d
138 (N.J.), cert. denied, 469 U.S. 832 (1984) (applying Hensley

to a § 1983 claim).   We therefore reject Lightolier's

proportionality argument as a misstatement of the law.

          Lightolier also argues that the magistrate judge erred

in not reducing the attorneys fees award to reflect time spent by

Abrams's counsel on unsuccessful claims.     Lightolier is correct

that a court is to consider the amount of time plaintiff's

counsel has spent on unsuccessful claims in determining the

appropriate attorneys' fees award.     See Robb v. Ridgewood Bd. of

Educ., 635 A.2d at 591 (where claims are distinct, time spent on

unsuccessful claims should not be awarded, but where claims

"'involve a common core of facts' or are 'based on related legal

theories'" the trial court does not have to exclude all time

spent on unsuccessful claims) (quoting Hensley, 461 U.S. at 435).
However, when the trial court applies the correct legal standard,


20
 .        In Farrar, the jury found a conspiracy to deprive the
plaintiffs of their constitutional rights, but found there was no
evidence that any injuries were caused by this civil rights
violation. 113 S. Ct. at 575.
the court has discretion in determining the actual fees award.

Hensley, 461 U.S. at 437; Blum v. Witco Chem. Corp., 829 F.2d
367, 378 (3d Cir. 1987).   Based on our review of record, we are

convinced that the magistrate judge carefully considered the

claims on which Abrams did not succeed and made a reasoned

judgment that the time spent on these claims did not justify a

reduction in the fees award.21   Finding no abuse of discretion,

we will affirm the attorneys' fees award.



     VI.   Abrams's Cross-Appeal Regarding the Award of Costs

           In conjunction with his motion for an award of

attorneys's fees under the NJLAD, Abrams sought an award of costs

and out-of-pocket expenses totaling $39,834.92, for items such as

deposition transcripts, trial transcripts, travel, photocopies,

and other litigation expenses.   The district court denied the

bulk of these expenses and limited Abrams's recovery to $240.00,

representing those items enumerated as taxable costs under 28

U.S.C. § 1920.22   The district court limited the allowable costs

21
 .        The magistrate judge concluded that the amount of time
spent on some of the claims was insignificant and that the facts
underlying other claims were closely tied to Abrams's NJLAD
claim. See, e.g., App. 1666-67 ("I don't think there ought to be
a reduction for unsuccessful claims. . . . The claims that were
unsuccessful really don't represent any specific component of
time or effort in this case. In other words, in order to obtain
a verdict that they obtained on the LAD claim, they had to
litigate everything else.").
22
 .         28 U.S.C. § 1920 provides:

                A judge or clerk of any court of the
           United States may tax as costs the following:
on the ground that Federal Rule of Civil Procedure 54(d)(1),

which incorporates 28 U.S.C. § 1920, limits the award of out-of-

pocket expenses in a federal diversity action.   The district

court also concluded that Abrams had received sufficient

remuneration for the litigation through the generous attorneys'

fees award and that Lightolier should therefore not be

responsible for any additional expenses.23   We conclude that the
(..continued)
                     (1) Fees of the clerk and marshal;

                     (2) Fees of the court reporter for
                all or any part of the stenographic
                transcript necessarily obtained for use
                in the case;

                     (3) Fees and disbursements for
                printing and witnesses;

                     (4) Fees for exemplification and
                copies of papers necessarily obtained
                for use in the case;

                     (5) Docket fees under section 1923
                of this title;

                     (6) Compensation of court appointed
                experts, compensation of interpreters,
                and salaries, fees, expenses, and costs
                of special interpretation services under
                section 1828 of this title.

               A bill of costs shall filed in the case
          and, upon allowance, included in the judgment
          or decree.
23
 .        The magistrate judge gave the following explanation in
denying the majority of out-of-pocket expenses for which Abrams
sought reimbursement.

          [E]ven if I were to consider them as
          legitimate items of costs, it is not
          reasonable to expect the defendant to
          reimburse Mr. Abrams for all of this stuff,
          transportation and parking, secretarial
district court applied the incorrect legal standard and will

therefore vacate the award of costs and remand for application of

the correct legal standard.

          Abrams's request for costs presents an intriguing

choice of law problem.   Where there is a statutory provision

shifting attorneys' fees and costs in a state statute creating

the plaintiff's cause of action, a federal court exercising

diversity or supplemental jurisdiction over that claim should,

under Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), apply the

state provision shifting fees and costs in the absence of a

controlling federal statute, rule, or policy.   E.g., Security

Mut. Life Ins. Co. of New York v. Contemporary Real Estate

Assoc., 979 F.2d 329 (3d Cir. 1992); McAdam v. Dean Witter
(..continued)
          assistance, binders, dividers, messenger
          service, paralegal costs--which I believe I
          have already awarded [as part of the
          attorneys' fee award]--meals, telephone
          calls. The only thing that I believe to be
          debatable here is photocopying and
          depositions. But the depositions under the
          federal rules are not reimbursable because
          they['re] about discovery depositions. . . .
                              * * *

               That's the way you tried cases and
          you're getting paid for trying the case, Ms.
          Moses. I am awarding -- I am permitting
          costs to be added to this in the aggregate of
          clerk's fees and the attendance fees of
          witnesses embraced by 28 U.S.C. § 1821. . . .
               The other request for reimbursement of
          costs is denied.


App. 1675-76.
Reynolds, 896 F.2d 750, 774-75 (3d Cir. 1990).   On the other

hand, under Hanna v. Plummer, 380 U.S. 460 (1965), where there is

a valid applicable Federal Rule of Civil Procedure, it is to be

applied by a federal court even where the plaintiff's claim is

based on state law.

           Rule 54(d)(1) of the Federal Rules of Civil Procedure

requires the clerk of the court to award certain litigation

expenses to the prevailing party as a matter of course.   These

routine court "costs" are listed in 28 U.S.C. § 1920, and this

assessment as a matter of course is made whether the plaintiff's

underlying claim is federal or state.   Under the rules of Erie

and Hanna v. Plummer, Rule 54(d)(1) will thus trump a state cost

shifting provision with which it conflicts.   Cf. Exxon Corp. v.

Burglin, 42 F.3d 948, 950-52   (5th Cir. 1995) (finding that

Alaska procedural rule that allows at least minimal recovery of

attorneys' fees in every civil appeal conflicts with Federal Rule

of Appellate Procedure 38 which permits recovery of fees only

when appellee successfully defends a frivolous appeal and holding

that federal rule must therefore apply in diversity action).

           There is, however, no federal statute or rule providing

the rule of decision when a federal court is asked to award

litigation expenses other than those enumerated as section 1920

costs.   Rule 54(d)(2) recognizes the possibility of awards of

"attorney's fees and related non-taxable expenses" and

establishes a procedure for asserting a right to such an award.

This rule does not provide a rule of decision, however.   Rather,
it and the accompanying advisory committee comment recognize that

there must be another source of authority for such an award.24

          The reference in Rule 54(d)(2) to another source of

authority is consistent with the general federal caselaw rule

that there is no fee or cost shifting except as authorized by

statute or rule.   Alyeska Pipeline Serv. Co. v. Wilderness

Society, 421 U.S. 240 (1975).    That source of authority need not

be federal law, however.   Neither Alyeska nor Rule 54(d)(2),

precludes a federal court from looking to state law to determine

the rule of decision as to attorneys' fees in a state law case,

and Erie requires it to do so.    Accordingly, the district court

should have looked to New Jersey law to determine what nontaxable

expenses related to attorneys' fees were authorized in this case.

          Section 10:5-27.1 of the New Jersey Statutes Annotated

(West 1993), a provision of the NJLAD, provides:

24
 .        Rule 54(d)(2) provides:

               Claims for attorneys' fees and related
          non-taxable expenses shall be made by motion
          unless the substantive law governing the
          action provides for the recovery of such fees
          as an element of damages to be proved at
          trial.

Commentary to the 1993 amendment which added paragraph (d)(2),
clarifies that this new subsection

          establishes a procedure for presenting claims
          for attorneys' fees, whether or not
          denominated as "costs." It applies also to
          requests for reimbursement of expenses, not
          taxable as costs, when recoverable under
          governing law incident to the award of fees.

Rule 54(d) advisory committee's note (1993).
               In any action or proceeding brought

          under this act, the prevailing party may be

          awarded a reasonable attorney's fee as part

          of the cost, provided however, that no

          attorney's fee shall be awarded to the

          respondent unless there is a determination

          that the charge was brought in bad faith.

New Jersey thus authorizes an award of an "attorney's fee as part

of the cost," using the exact same wording as the federal civil

rights fee shifting statute, 42 U.S.C. § 1988, and the Title VII

fee shifting provision, 42 U.S.C. § 2000e-5(k).

          We have found no helpful New Jersey Supreme Court or

Appellate Division cases construing N.J. Stat. Ann § 10:5-27.1.

However, these courts, as the District Court for the District of

New Jersey has recently noted in a similar context, "generally

look to cases interpreting the federal civil rights laws in

construing the [NJ]LAD."   McKenna v. Pacific Rail Serv., 817
F. Supp. 498, 518-19 (D. N.J. 1993), rev'd in part on other

grounds, 32 F.3d 820 (3d Cir. 1994).   We predict that the Supreme

Court of New Jersey would do so here, particularly in light of

the virtual identity of the relevant texts.

          In West Virginia University Hospitals, Inc. v. Casey,
499 U.S. 83 (1991), the Supreme Court of the United States held

that the word "costs" in section 1988 referred to the taxable

costs referenced in Rule 54(d)(1) and enumerated in 28 U.S.C. §

1920.   We predict that the Supreme Court of New Jersey would read

"cost" in N.J. Stat. Ann. § 10.5-27.1 to refer to the costs
recoverable by the prevailing party as a matter of course

(assuming no judicial directive to the contrary), i.e. those

costs enumerated in N.J. Stat. Ann. § 22A:2-8 (West 1969).25

That statute provides no authority for an award of out-of-pocket

litigation expense other than a specified list of items similar

to those listed in 28 U.S.C. § 1920.26    Florczak v. United Jersey

Bank, 591 A.2d 1023, 1024 (N.J. Super. Ct. App. Div. 1991).


25
 .        Rule 4:42-8(a) of the New Jersey Court Rules provides:
"Unless otherwise provided by law, these rules or court order,
costs shall be allowed as of course to the prevailing party."
26
 .   N.J. Stat. Ann § 22A:2-8 provides:

               A party to whom costs are awarded or
          allowed by law or otherwise in any action,
          motion or other proceeding, in the Law
          Division or Chancery Division of the Superior
          Court is entitled to include in his bill of
          costs his necessary disbursements, as
          follows:

               The legal fees of witnesses, including
          mileage for each attendance, masters,
          commissioners and other officers;

               The costs of taking depositions when
          taxable, by order of the court;

               The legal fees for publication where
          publication is required;

               The legal fees paid for a certified copy
          of a deposition or other paper or document,
          or map, recorded or filed in any public
          office, necessarily used or obtained for use
          in the trial of an issue of fact or the
          argument of an issue of law, or upon appeal,
          or otherwise;

               Sheriff's fees for service of process or
          other mandate or proceeding;
          This leaves us with the issue of whether the New Jersey

Supreme Court would interpret the phrase "a reasonable attorney's

fee" broadly enough to include the expenses which Abrams claimed

but was denied by the district court.   Some, like his claim for

his own personal expenses in traveling to attend the deposition

of another witness, clearly cannot be squeezed into that rubric.

See A. J. Tenwood Assoc. v. Orange Senior Citizens Housing Co.,

491 A.2d 1280, 1288 (N.J. Super. Ct. App. Div.), certif. denied,

501 A.2d 976 (N.J. 1985).   In considering Abrams's other claims,

however, we believe that the New Jersey Supreme Court would look

to the United States Supreme Court's construction of "attorney's

fees" in section 1988.

          In Missouri v. Jenkins, 491 U.S. 274 (1989), the Court

was presented with the issue of whether a fee for the work of law

clerks and paralegals could be part of "a reasonable attorney's

fee" within the meaning of section 1988 and, if so, whether the

"fee" should be at the market rate charged to private clients or

limited to the out-of-pocket cost to the attorney.   The Court

held in part:
          Clearly, a "reasonable attorney's fee" cannot
          have been meant to compensate only work
          performed personally by members of the bar.
          Rather, the term must refer to a reasonable
          fee for the work product of an attorney.
(..continued)
               All filing and docketing charges paid to
          the clerk of court;

               Such other reasonable and necessary
          expenses as are taxable according to the
          course and practice of the court or by
          express provision of law, or rule of court.
          Thus, the fee must take into account the work
          not only of attorneys, but also of
          secretaries, messengers, librarians,
          janitors, and others whose labor contributes
          to the work product for which an attorney
          bills her client; and it must also take
          account of other expenses and profit. The
          parties have suggested no reason why the work
          of paralegals should not be similarly
          compensated, nor can we think of any.


Missouri v. Jenkins, 491 U.S. at 285.   The Court further held

that recovery should be at the market rate billed to private fee-

paying clients so long as the rate used to compensate the

attorney was the community rate charged by an attorney who billed

separately for the work of paralegals and law clerks.   Id. at

288-89.   The Court thereby avoided the possibility of double

payment that would occur if these other costs were subsumed, for

example as part of ordinary overhead, in the attorney's hourly

rate.

          The types of expenses available as part of a reasonable

attorney's fee is not, however, limitless.   We know from West

Virginia University Hospital that the reading given "attorney's

fee" in Jenkins, does not include fees paid for expert witnesses

and other expenses that have traditionally been considered a

category of litigation expenses distinct from fees payable for

the legal services of the litigating attorney.   Thus, it includes

only those litigation expenses that are incurred in order for the

attorney to be able to render his or her legal services.    Under

these rules, the following are generally recoverable under

section 1988 when it is the custom of attorneys in the local

community to bill their clients separately for them:
(a)   reproduction expenses;

(b)   telephone expenses of the attorney;
            (c)   travel time and expenses of the attorney;

            (d)   postage.

Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994); Associated

Builders & Contractors of La., Inc. v. Orleans Parish School Bd.,

919 F.2d 374, 380 (5th Cir. 1990); Ramos v. Lamm, 713 F.2d 546,

559 (10th Cir. 1983); Northcross v. Board of Educ., 611 F.2d 624,

639 (6th Cir. 1979), cert. denied, 447 U.S. 911 (1980), and cert.

denied, 477 U.S. 911 (1980); Dickinson v. Indiana State Election

Bd., 817 F. Supp. 737, 752 (S.D. Ind. 1992).

            We predict the Supreme Court of New Jersey would adopt

this same approach.     Some of the out-of-pocket expenses for which

Abrams sought reimbursement consisted of these types of

recoverable expenses.     The district court therefore erred in

denying recovery because these items were not listed in 28 U.S.C.

§ 1920.27   We therefore vacate the award of costs and remand to

the district court for reconsideration.



                                 VII.

            The district court properly instructed the jury as to

the standard of proof for a pretext claim of age discrimination

under the NJLAD by requiring that Abrams prove that his age was a


27
 .        To the extent the district court's attorneys' fees
award included some of the claimed expenses as overhead,
compensating Abrams for these expenses directly will result in a
double recovery. Because the district court is in the best
position to know which billable expenses it has already included
in the attorneys' fees award, we leave it to the district court's
discretion to determine for which out-of-pocket expenses, if any,
Abrams has already been compensated.
determinative factor and a but-for cause of the decision to

terminate him.   Likewise, none of the court's evidentiary rulings

warrant reversal of the jury verdict.   We affirm the judgment in

Abrams's favor on the NJLAD claim and the damages and attorneys'

fees award in his favor.   We remand only as to the award for

costs and out-of-pocket expenses and instruct the district court

to recalculate the proper cost award consistent with this

opinion.